--------------------------------------------------------------------------------

Exhibit 10.1
 
[image00001.jpg]
 
Corporate Headquarters
3240 Whipple Road, Union City, CA  94587
Phone: 510.675.6500       Fax: 510.441.6150
www.abaxis.com
August 15, 2014


 
VIA HAND DELIVERY
 
 
Vladimir Ostoich
Abaxis Europe GmbH
Otto-Hesse-Strasse 19
T9, 3. OG Ost
D-64293 Darmstadt Germany
Phone +.49.6151.350790
Fax     +.49.6151.3507911

3240 Whipple Road
Union City, CA  94587


Re:            Transition/Separation Agreement


Dear Vlad:


Abaxis, Inc. (the “Company”) recognizes and appreciates your valuable service to
the Company, and wishes you the very best as you head into retirement.  In order
to provide the Company with a smooth transition of your responsibilities to
other personnel, we are offering you the terms set forth below:


1.            Transition.  You will remain employed as our Vice President of
Government Affairs and Vice President of Marketing for the Pacific Rim, on the
same terms as you are currently employed, through September 30, 2014 (the
“Transition Date”).  You will cease to be an executive officer of the Company on
the Transition Date; however, if you execute the Release attached hereto as
Exhibit A (the “Release”) on the Transition Date, and allow that Release to
become effective, then the Company will retain you as a part-time employee from
the Transition Date through May 15, 2015 (the “Separation Date”).


2.            Duties, Compensation & Benefits.


(a)            Between October 1, 2014 and the Separation Date (the “Transition
Period”), in your capacity as a part-time employee of the Company, you will
provide services related to strategic and technology projects and transition
assistance, subject to the direction of the Chairman and Chief Executive
Officer.  You will be paid $9.00 per hour, less standard deductions and
withholdings, and will not be eligible for any Company benefits.  As an “at
will” employee of the Company, your employment will remain subject to
termination by either you or the Company for any reason and at any time through
the Transition Period.


(b)            You have been granted restricted stock units (“RSUs”), some of
which are subject to time-based vesting (“Time-Based RSUs”) and some of which
are subject to both performance- and time-based vesting (“Performance-Based
RSUs”).  The RSUs were granted pursuant to, and are subject to the terms of, the
Abaxis, Inc. 2005 Equity Incentive Plan (the “Equity Incentive Plan”).  Your
Time-Based RSUs will continue to vest during the Transition Period pursuant to
the terms of the governing agreement and the Equity Incentive Plan.  However,
notwithstanding anything to the contrary contained in the Equity Incentive Plan,
you agree that you will not be entitled to any vesting of the Performance-Based
RSUs during the Transition Period regardless of whether any of the performance
milestones are achieved during the Transition Period and all such
Performance-Based RSUs will be terminated upon the Transition Date.   Except as
expressly provided in the prior sentence, the RSUs will continue to be governed
by the terms of their governing agreements and the Equity Incentive Plan.



--------------------------------------------------------------------------------

(c)            The Company will provide you with the bonus (if any) for the
quarter ending September 30, 2014 that you would have been paid had you
continued in your full time executive officer capacity until the date bonuses
are earned and paid to other executive officers for such quarter pursuant to the
terms of the our existing management incentive plan (the “Payment Date”),
provided that you continue as an employee under this Agreement through the
Payment Date.  Any such bonus will be paid at the same time as bonuses for such
quarter are paid to other executive officers and will be subject to required
deductions and withholdings.  You will not be eligible to receive any other
bonuses after the Transition Date.


3.            Accrued Salary and Paid Time Off.  On the Separation Date, the
Company will pay you all accrued salary, and all accrued and unused vacation
earned through the Separation, subject to required payroll deductions and
withholdings.  You are entitled to these payments regardless of whether or not
you sign this Agreement.


4.            No Other Compensation or Benefits.  Except as expressly provided
in this Agreement, you have not earned and will not receive from the Company any
compensation or benefits after the Transition Date, with the exception of any
vested right you may have under the express terms of a written ERISA-qualified
benefit plan (e.g., 401(k) account).  After the Transition Date, you will not be
entitled to any severance or change in control benefits, including but not
limited to those outlined in the Company’s Executive Change of Control Severance
Plan.


5.            Miscellaneous.  This Agreement, including its exhibits,
constitutes the complete, final and exclusive embodiment of the entire agreement
between you and the Company with regard to the subject matter hereof.  It is
entered into without reliance on any promise or representation, written or oral,
other than those expressly contained herein, and it supersedes any other
agreements, promises, warranties or representations concerning its subject
matter.  This Agreement may not be modified or amended except in a writing
signed by both you and a duly authorized officer of the Company.  This Agreement
will bind the heirs, personal representatives, successors and assigns of both
you and the Company, and inure to the benefit of both you and the Company, their
heirs, successors and assigns.  If any provision of this Agreement is determined
to be invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question will
be modified so as to be rendered enforceable in a manner consistent with the
intent of the parties insofar as possible under applicable law.  This Agreement
will be construed and enforced in accordance with the laws of the State of
California without regard to conflicts of law principles.  Any ambiguity in this
Agreement will not be construed against either party as the drafter.  Any waiver
of a breach of this Agreement, or rights hereunder, must be in writing and will
not be deemed to be a waiver of any successive breach or rights hereunder.  This
Agreement may be executed in counterparts, which will be deemed to be part of
one original, and facsimile and scanned image copies of signatures will be
equivalent to original signatures.


If this Agreement is acceptable to you, please sign and date below by August 25,
2014 and then send me the fully signed Agreement.  The Company’s offer contained
in this Agreement will automatically expire if we do not receive the fully
signed Agreement from you within this timeframe.



--------------------------------------------------------------------------------

Congratulations on your well-deserved retirement.


Sincerely,


Abaxis, Inc.


By:
/s/ Clint Severson
 
Clint Severson
Chairman and Chief Executive Officer


Exhibit A –Release
 
Understood and Agreed:
 
/s/ Vladimir Ostoich
 
Vladimir Ostoich
 
 
 
8/15/2014
 
Date
 

--------------------------------------------------------------------------------

Exhibit A


RELEASE


(To be signed on the Transition Date.)


In consideration for the benefits provided to me by Abaxis, Inc. (the “Company”)
pursuant to my letter agreement with the Company dated August 15, 2014 (the
“Agreement”), I agree to the terms below.


I hereby release the Company, its current and past parents, subsidiaries,
successors, predecessors, and affiliates, and each of such entities’ current and
past officers, directors, agents, servants, employees, partners, members,
managers, attorneys, shareholders, successors, and assigns, of and from any and
all claims, liabilities, demands, causes of action, costs, expenses, attorneys
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, known and unknown, suspected and unsuspected, arising out
of or in any way related to agreements, events, acts or conduct at any time
prior to and including the date I sign this Release (the “Release”).


This release of claims includes, but is not limited to, a release of:  (a) all
claims directly or indirectly arising out of or in any way connected with my
employment with the Company or the termination of that employment; (b) all
claims or demands related to salary, bonuses, fees, retirement contributions,
profit-sharing rights, commissions, stock, stock options, or any other ownership
or equity interests in the Company, vacation pay, fringe benefits, expense
reimbursements, severance pay, or any other form of compensation or benefit; (c)
claims for breach of contract, wrongful termination, or breach of the implied
covenant of good faith and fair dealing; (d) all tort claims, including claims
for negligence, fraud, defamation, intentional and negligent infliction of
emotional distress, and/or physical injuries; and (e) all federal, state, and
local statutory claims or causes of action in any jurisdiction, including but
not limited to, claims for discrimination, harassment, retaliation, attorneys’
fees, or claims arising under the federal Civil Rights Act of 1964 (as amended),
the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act of 1967 (as amended) (the “ADEA”), the
California Fair Employment and Housing Act (as amended), and/or the California
Labor Code.


I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (the “ADEA Waiver”), and that the consideration
given for the ADEA Waiver in this paragraph is in addition to anything of value
to which I am already entitled.  I further acknowledge that I have been advised,
as required by the ADEA, that:  (i) my ADEA Waiver does not apply to any rights
or claims that may arise after the date that I sign this Release; (ii) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (iii) I have 21 days to consider this Release
(although I may choose voluntarily to sign it earlier); (iv) I have seven days
following the date I sign this Release to revoke the ADEA Waiver (by providing
written notice of my revocation to the Company’s CEO); and (v) the ADEA Waiver
will not be effective until the date upon which the revocation period has
expired, which will be the eighth day after the date that this Release is signed
by me provided that I do not revoke it.


A-1

--------------------------------------------------------------------------------

I UNDERSTAND THAT THIS RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.  I acknowledge that I have read and understand Section 1542 of the
California Civil Code, which reads as follows:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law or legal principle of similar effect in any jurisdiction with respect to
my release of claims herein, including but not limited to the release of unknown
and unsuspected claims.


Notwithstanding the foregoing, excluded from this release are: (i) any rights I
have under the Agreement; (ii) any rights to indemnification I may have pursuant
to any written indemnification agreement to which I am a party or of which I am
a third party beneficiary, or under applicable law; or (iii) any rights or
claims that cannot be waived as a matter of law.  I am waiving, however, my
right to any monetary recovery should any governmental agency or entity pursue
any claims on my behalf.


This Release, together with the Agreement (including all exhibits thereto),
constitutes the complete, final and exclusive embodiment of the entire agreement
between me and the Company with regard to this subject matter.  It is entered
into without reliance on any promise or representation, written or oral, other
than those expressly contained in the Release or the Agreement, and it entirely
supersedes any other such promises, warranties or representations, whether oral
or written.


 
By:
    
 
 
Vladimir Ostoich
 
 
Date:
      

 
 
A-2

--------------------------------------------------------------------------------